 1   MONTI JORDANA LEVY,
     WRIGHT MARSH & LEVY
 2   Nevada Bar No. 8158
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   Email: mlevy@wmllawlv.com
     Attorney for Bobby Thompson
 6
 7                                                   UNITED STATES DISTRICT COURT
 8                                                              DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                                        )
10                                                                    )    CASE NO. 2:18-CR-00213-APG-EJY
                 Plaintiff,                                           )
11                                                                    )    STIPULATION TO CONTINUE
                              vs.                                     )    SENTENCING
12                                                                    )    (SEVENTH REQUEST)
     BOBBY THOMPSON,                                                  )
13                                                                    )
                 Defendant.                                           )
14                                                                    )
15               IT IS HEREBY STIPULATED AND AGREED, by and between the NICHOLAS A.
16   TRUTANICH, United States of America, and PETER S. LEVITT, Assistant United States Attorney,
17   counsel for the United States of America, MONTI JORDANA LEVY, ESQUIRE, WRIGHT
18   MARSH & LEVY, counsel for BOBBY THOMPSON, that the sentencing hearing currently
19   scheduled for March 31, 2020, at 10:00 a.m., be vacated and set to a date and time convenient to this
20   Court, but no sooner than sixty (60) days from the current sentencing date.
21               This stipulation is entered into for the following reasons:
22               1.           Defendant is currently out of custody and does not object to the continuance.
23               2.           The parties need additional time to determine their positions regarding sentencing,
24   gather and prepare support for their positions, file sentencing memorandum and prepare for
25   argument.
26               3.           The parties agree to the requested continuance.
27               4.           Additionally, denial of this request for continuance could result in a miscarriage of
28   justice.


     J:\DEBBIE\PLEAD-2020\THO/UN4\STIP CONT SENTENCING 7TH REQUEST
 1               5.           The additional time requested by this Stipulation is made in good faith and not for
 2   purposes of delay.
 3               This is the seventh request for a continuance of the sentencing hearing.
 4               Dated this 12th day of March 2020.
 5   WRIGHT MARSH & LEVY                                                 NICHOLAS A. TRUTANICH
                                                                         UNITED STATES ATTORNEY
 6
 7   BY      /s/ Monti Jordana Levy                                      BY /s/ Peter S. Levitt
           MONTI JORDANA LEVY, ESQUIRE                                     PETER S. LEVITT
 8         Attorney for Defendant Thompson                                 Assistant U.S. Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2020\THO/UN4\STIP CONT SENTENCING 7TH REQUEST   2
 1
 2                                                 UNITED STATES DISTRICT COURT
 3                                                             DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                                       )
                                                                     )    CASE NO. 2:18-CR-00213-APG-EJY
 6               Plaintiff,                                          )
                                                                     )
 7                            vs.                                    )
                                                                     )    ORDER
 8   BOBBY THOMPSON,                                                 )
                                                                     )
 9               Defendant.                                          )
                                                                     )
10
11               Based on the Stipulation of the parties, the Court hereby continues the sentencing of
12   Defendant Bobby Thompson in this matter. The ends of justice served by granting said continuance
13   outweigh the best interest of the public and the Defendant in a speedy sentencing, because the failure
14   to grant said continuance would be likely to result in a miscarriage of justice, and would deny the
15   parties herein sufficient time and the opportunity within which to be able to effectively and
16   thoroughly prepare for sentencing, taking into account the exercise of due diligence.
17               IT IS THEREFORE ORDERED that the sentencing in the above-captioned matter currently
18   scheduled for March 31, 2020 at 10:00 a.m., be vacated and continued to June 10, 2020, at 9:30 a.m.
19   in Courtroom 6C.
20               DATED this 13th day of March, 2020.
21
22                                                                        _______________________________________
                                                                          ANDREW P. GORDON
23                                                                        United States District Judge
24
25
26
27
28


     J:\DEBBIE\PLEAD-2020\THO/UN4\STIP CONT SENTENCING 7TH REQUEST
